Fish, C. J.
When exceptions of fact to the report of an auditor are submitted. to a jury, they must return a verdict on each exception seriatim. Civil Code, § 5146; Harris v. Lumpkin, 136 Ga. 47 (6), 52 (70 S. E. 869).
(а) In such a case a verdict as follows: “We the jury find in favor of the auditor’s report and against the exceptions,” was contrary to law and must be set aside. Kennedy v. Brand, 95 Ga. 539 (20 S. E. 631).
(б) Eailure of a party to object to the reception of such a verdict will not preclude him from subsequently attacking it.

Judgment reversed.


All the Justices concur.